Citation Nr: 1703817	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  09-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to additional compensation based upon a dependent parent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987 and from August 1987 to August 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A hearing was held before the undersigned at a Travel Board hearing at the RO in August 2012.  The Board remanded the appealed claim in October 2013 for additional development, and it now returns to the Board for review.  


FINDINGS OF FACT

Adequate evidence that the Veteran has expended or continues to expend his own funds for the reasonable maintenance of his mother has not been received.  


CONCLUSION OF LAW

The criteria for additional compensation based upon a dependent parent have not been met.  38 U.S.C.A. §§ 102 , 5107 (West 2014); 38 C.F.R. §§ 3.250 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran was provided a letters in March 2008 and January 2010 informing of the information and evidence necessary to support the claim, as well as what the Veteran should provide, and detailing applicable laws.  Subsequent clarification including following the Board's October 2013 remand, in a January 2014 letter, informed the Veteran of the need for itemized expenses which he paid for his mother's needs, as well as receipts or other documentation of such payments.  The Board finds that the Veteran was afforded adequate notice and opportunity to support his claim, and hence the duty to assist was fulfilled, with any notice timing defect adequately cured in the course of appeal.  

The duty to assist has also been fulfilled, in that relevant income and expense determinations were pursued to the extent feasible.  Ultimately, the Veteran did not cooperate by providing a requested itemization of expenses paid or by providing receipts or other proof of having paid expenses.  The Board notes in this regard, "The duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board additionally finds that development required by the Board's October 2013 remand has been substantially fulfilled.  A request for itemization and receipts or other proofs of expenses was sent to the Veteran, and the Veteran was afforded a reasonable opportunity to provide requested information and documentation.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue and the Veteran testified as to excess expenses of his mother for which he paid.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

In view of the pursuit of evidence undertaken in the course of claim and appeal, inclusive of repeated requests for information and evidence required from the Veteran in support of the claim, the Board finds that duties to notify and assist have been satisfied.  Hence, the Board will proceed to the merits of the claim. 


Analysis

The Veteran contends, in effect, that his mother lacks sufficient funds to pay for basic necessities and other items beyond basic necessities to provide for her reasonable mode of life, and that he pays for these expenses, entitling him to claim her as a dependent for VA purposes.  

38 C.F.R. §  3.250 governs whether a parent can be classified as a dependent parent.  These regulations provide that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed: (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together; or (3) $185 for each additional "member of the family" as defined in paragraph (b)(2).  38 C.F.R. § 3.250 (a)(1) (2016). 

Here, based on submitted statements and testimony, the Veteran's mother has no spouse, and she resides in an assisted living facility.  Also based on submitted statements, her income exceeds $400 monthly.  

Where, as here, the income exceeds the monthly amounts stated in paragraph (a)(1), dependency will be determined on the facts in the individual case under the principles outlined in paragraph (b) of 38 C.F.R. § 3.250.  Dependency will not be held to exist if it is reasonable that some part of the corpus of the parent's estate be consumed for his or her maintenance.  38 C.F.R. §  3.250 (a)(2). 

Here, the Veteran's mother reportedly has no estate or corpus of funds from which to draw on an ongoing basis, and hence no such funds are counted as used to support her.  

Under 38 C.F.R. §  3.250 (b), applicable in this case, dependency will be held to exist if the father or mother of the veteran does not have an income sufficient to provide for their reasonable maintenance.  The term "reasonable maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life.  38 C.F.R. § 3.250 (b)(1).

In a submitted December 2007 application for benefits, the Veteran reported that his mother was residing at the Carriage House in Florence, and that he paid $65.00 (monthly) for her personal needs, such as clothing and hair products.  The Veteran then submitted a statement from the administrator at the Carriage House of Florence informing that his mother's monthly rent was $1,053.00, and that her monthly personal needs expenses were $53.00.  The administrator further informed that the Veteran's mother received an SSI check of $623.00 and an Optional Sate Supplementation (OSS) of $483.00.  The Veteran also then provided a VA Form 21-509, but it was not completed. 

In March 2008, the Veteran submitted a partially completed VA Form 21-509, "Statement of Dependency of Parents," listing his mother's monthly and yearly calculated expenses, wherein he listed her monthly income as $483.00.  Neither he nor his mother signed the form.  

A January 2010 SSA inquiry produced a reply that the Veteran's mother received monthly gross SSI income of $674.03.  

In February 2010, the Veteran reported that his mother's income was $674.00 per month, that she paid $617.00 per month for housing, food, and utilities, and that the remaining $57.00 was for medications.  He reported that he purchased needed items for her such as clothing, shoes, hygiene and other miscellaneous items.  He then submitted a photocopied letter from the Carriage House indicating that his mother received a monthly income of $674.00, that her rent was $617.00, and that her personal needs were $57.00, which provided for her medicine bill.  

In June 2010, the RO received a letter from the Carriage House which indicated that the Veteran's mother's income consisted of $674.00 from SSI and $483.00 from OSS.  Her monthly room rent was $1,100.00, which left only $57.00 for her personal needs.  

In July 2010 the Veteran submitted a VA Form 21-509 listing his mother's monthly income for the prior month of $1,157.00, or $13,884.00 yearly, as well as expenses of $125.00 and $150.00 per month, which included clothing and personal care items.  

At his August 2012 hearing before the undersigned, the Veteran agreed with his representative's review of the Veteran's mother's circumstance.  The representative informed that the Veteran's mother was in an assisted living facility because she was a danger to herself or others.  She had formerly resided at the Carriage House in Florence, South Carolina, but had since been placed at Beard Nursing, in Timmonsville, South Carolina.  She suffered from schizophrenia and required constant care that the Veteran could not provide.  The Veteran asserted at the hearing that the VA was incorrect in asserting that his mother was receiving $1,157 per month plus an additional $443 per month.  Rather, she received $1,157 per month, of which $1,100 went to the care facility for room and board, and $57 went to pay for her medicines, with nothing left over.  

While the Veteran had previously submitted a statement from the Carriage House regarding costs of that facility and the Veteran's mother's funds used, he has not submitted any documentation of expenses from Beard Nursing, and neither has he submitted an authorization to release such information.  

The Veteran provided a hand-written note signed by a clinician at Pee Dee Mental Health, in Florence, South Carolina, and dated in November 2013, informing that the Veteran always brings his mother to her doctor, nurse, or counselor appointments at that facility.  

In a December 2013 submitted Statement of Dependency of Parent(s), VA Form 21-509, the Veteran asserted that the his mother had no property, that her income from SSI was $674.00 monthly, and from OSS was $483.00 monthly, and that her monthly expenses were $1,100.00 rent, $45.00 clothes, $50.00 gas, $20.00 hygiene, and $25.00 entertainment.  He reported that to the extent expenses exceeded income, he paid for them.   He then also informed that his mother had no known current spouse, and that his father was unknown.  

In a further December 2013 letter, the Veteran repeated some of the figures from the December 2013 VA Form 21-509.  

In a December 2013 letter, the Veteran informed that it was "virtually impossible" for his mother to meet her monthly expenses for "medicines, clothes, hygiene, social activities, entertainment, etc." without his assistance.

In a December 2013 signed letter by J.D., an individual of unspecified relationship to the Veteran or his mother, she states, "I know [the Veteran] buys his mom clothes and takes her out for entertainment."

The RO, in a January 2014 letter to the Veteran, requested that that he complete the provided VA Form 21-509, and itemize expenses as well as provide supporting documentation, in the form of original or copied bills, receipts, letters or other documentation of reported expenses.  

In response to that request, the Veteran in January 2014 submitted a copy of the VA Form 21-509 which he submitted in December 2013.  He also then submitted a page stating, "These are a few of [the Veteran's mother's] appointments," and included copies of appointment cards for medical and other unspecified appointments,  purportedly at the Pee Dee Mental Health Center.  They were for seven appointments, some of which provided dates specifying that they were on specific dates in 2012 or 2013.  

The Veteran in April 2016 submitted a transmittal letter indicating that he was submitting a copy of a bank statement and informing that some of the expenses on the statement were for his mother.  The bank statement itself is not contained in the claims file. However, even if it were, it is clear from the Veteran's transmittal letter that the bank statement was not the requested itemization of expenses of the Veteran's mother, and did not amount to receipts for expenses paid by the Veteran for his mother.  Hence, the absence of the bank statement does not materially affect the Board's determination herein, which is based on the Veteran's failure to provide required information and evidence. 

As the above statements and submissions inform, the Veteran's mother's monthly income exceeds the limit for qualification for status of as a dependent of the Veteran under 38 C.F.R. § 3.250(a)(1), and hence the determination must be made based on the facts of the case, under 38 C.F.R. § 3.250(b)(1).  However, because the Veteran has failed to provide itemized actual expenses of his mother, rather than his unsubstantiated, non-itemized estimates as provided multiple times in submitted statements and VA Form 21-509, as detailed above, and because the Veteran has failed to provide receipts or other documentation of the actual expenses, the Board lacks evidentiary support for the Veteran's assertions that he expends his own funds for his mother, beyond his own statements and the above-detailed lay statements.  The Board finds these to be insufficient to verify that the Veteran has used his own funds to pay for his mother's needs, particularly where, as here, the Veteran has been clearly and specifically, repeatedly requested to submit this evidence and has been provided ample time and opportunity to submit this requested evidence, and submitted lay statements provide no corroboration that the Veteran expended his own money for his mother's needs.  

Accordingly, absence adequate evidence of specific expenses of the Veteran's mother not covered by her income and of the Veteran paying these excess expenses, the Board finds the preponderance of the evidence against entitlement to additional compensation based upon a dependent parent.  38 C.F.R. §  3.250(b).  

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to additional compensation based upon a dependent parent is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


